Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	Claims 8-14, 16-18 and 20-26 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument, claims has been found allowable because the prior art of record, does not teach, suggest or disclose “a data pre-processing unit comprising a voice pre-processing unit for generating voice feature data from the voice data and a video pre-processing unit for generating one or more face feature data from the video data; a preliminary inference unit for generating situation determination data as to whether or not the user's situation changes according to a temporal sequence based on the video data; and a main inference unit for generating at least one sub feature map based on the voice feature data or the face feature data, and inferring the user's emotion state based on the sub feature map and the situation determination data, wherein the situation determination data comprises conversation determination data as to whether or not the user is in a conversation state or overlapping determination data as to whether or not a tracking target area that is a part of the entire video area of the video data and a recognition target area that is different from the tracking target area overlap with each other, wherein the preliminary inference unit generates the conversation determination data for determining whether or not the user is in a conversation state based on the face feature data, or wherein the preliminary inference unit generates location inference data for inferring the location of the tracking target area based on the video data, and generates the overlapping determination data as to whether or not the tracking target area and the recognition target area overlap with each other based on the face feature data and the location inference data” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the above claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/            Primary Examiner, Art Unit 2648